Exhibit 10.1

 

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES CORPORATION LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION, INC.

 

 

 

Dated as of: April 29, 2005

 

Effective as of: March 31, 2005

 

 

Citizens Bank of Massachusetts (successor

to State Street Bank and Trust Company),

  Individually and as Agent

28 State Street

Boston, Massachusetts 02109

 

KeyBank National Association

286 Water Street

Augusta, Maine 04332

 

Sovereign Bank (a federal savings bank)

75 State Street

Boston, Massachusetts 02109

 

Re:          Amendment No. 2 to Amended and Restated Revolving Credit Agreement

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Revolving Credit Agreement, dated as of
March 31, 2003 (as amended, the “Agreement”), among COURIER CORPORATION, COURIER
COMPANIES, INC., COURIER FOREIGN SALES CORPORATION LIMITED, COURIER
KENDALLVILLE, INC., COURIER PROPERTIES, INC., NATIONAL PUBLISHING COMPANY,
COURIER NEW MEDIA, INC., BOOK-MART PRESS, INC., DOVER PUBLICATIONS, INC., and
RESEARCH &

 

--------------------------------------------------------------------------------


 

EDUCATION ASSOCIATION, INC. (each a “Borrower” and collectively the
“Borrowers”), CITIZENS BANK OF MASSACHUSETTS, in its capacity as a Bank
(“Citizens”), SOVEREIGN BANK, in its capacity as a Bank (“Sovereign”), KEYBANK
NATIONAL ASSOCIATION, in its capacity as a Bank (“Key”; and together with
Citizens and Sovereign, the “Banks”), FLEET NATIONAL BANK, in its capacity as a
Bank (“Fleet”) and CITIZENS BANK OF MASSACHUSETTS, in its capacity as agent for
the Banks and Fleet (the “Agent”).

 

Terms used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Agreement, shall have the same respective
meanings herein as therein.

 

We have requested you to make certain amendments to the Agreement.  You have
advised us that you are prepared and would be pleased to make the amendments so
requested by us on the condition that we join with you in this Amendment.

 

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree with you as follows:

 

 

ARTICLE I

 

AMENDMENTS TO AGREEMENT

 

Effective as of March 31, 2005, the Agreement is amended as follows:

 

(a)           The term “Loan Documents” shall, wherever used in the Agreement or
any of the other Loan Documents, be deemed to also mean and include Amendment
No. 2 to Amended and Restated Revolving Credit Agreement.

 

(b)           Section 1.1.12 of the Agreement is amended to read in its entirety
as follows:

 

“1.1.12 “Banks” means, collectively, (i) Citizens, (ii) Key, (iii) Sovereign,
and (iv) each of the other financial institutions which may after the date
hereof become a party to this Agreement as a Bank hereunder.

 

It is acknowledged and agreed that, effective as of March 31, 2005, Fleet shall
no longer be a Bank, or have any rights or obligations, hereunder.”

 

(c)           Section 1.1.18 of the Agreement is amended to read in its entirety
as follows:

 

“1.1.18 “Commitment Percentage” means, with respect to the Revolving Credit
Commitment and the Swing Line Commitment, (i) in relation to Citizens,

 

2

--------------------------------------------------------------------------------


 

33.334%, (ii) in relation to Key, 33.333%, and (iii) in relation to Sovereign,
33.333%.”

 

(d)           Section 1.1.63 of the Agreement is amended to read in its entirety
as follows:

 

“1.1.63  “Revolving Loan Maturity Date” means March 31, 2008.”

 

(e)           Section 1.1.64 of the Agreement is amended to read in its entirety
as follows:

 

                “1.1.64 “Revolving Loan Maximum Amount” means $45,000,000.”

 

(f)            Section 5.29 of the Agreement is amended to read in its entirety
as follows:

 

“5.29      Capital Expenditures.  The Borrower shall not make any Capital
Expenditures in excess of $25,000,000.00 in the aggregate during any fiscal year
(commencing with the fiscal year ending September 30, 2005).  Notwithstanding
the foregoing provision of this Section 5.29, any unexpended portion of the
amount permitted for Capital Expenditures in any fiscal year may be carried
forward and included in the aggregate amount permitted for Capital Expenditures
in the following fiscal year only.”

 

 

ARTICLE II

 

AMENDMENT TO REVOLVING CREDIT NOTES

 

Effective as of March 31, 2005, the Revolving Credit Notes to Citizens, Key and
Sovereign are each amended as follows:  (i) by deleting, from the third
paragraph thereof, the reference to the date “March 31, 2007”; and (ii) by
inserting in its place the following:  “March 31, 2008.”

 

 

ARTICLE III

 

CONDITIONS PRECEDENT TO AMENDMENT NO. 2

 

This Amendment shall become and be effective as of the date hereof, but only if
it shall have been signed by the Borrowers, the Agent and the Banks, and
acknowledged by Fleet.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrowers jointly and severally represent and warrant to you as follows:

 

(a)           Representations in Agreement.  Each of the representations and
warranties made by the Borrowers in the Agreement was true, correct and complete
when made and is true, correct and complete on and as of the date hereof with
the same full force and effect as if each of such representations and warranties
had been made by the Borrowers on the date hereof and in this Amendment (except
to the extent that such representations and warranties relate expressly to an
earlier date).

 

(b)           No defaults or Events of Default.  No Event of Default, or any
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default, exists on the date of this Amendment (after
giving effect to all of the arrangements and transactions contemplated by this
Amendment).

 

(c)           Binding Effect of Documents.  This Amendment has been duly
authorized, executed and delivered to you by the Borrowers and is in full force
and effect as of the date hereof, and the agreements and obligations of the
Borrowers contained herein constitute the joint and several, and legal, valid
and binding obligations of the Borrowers enforceable against the Borrowers in
accordance with their respective terms.

 

 

ARTICLE V

 

MISCELLANEOUS

 

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.  Except to the extent specifically amended
and supplemented hereby, all of the terms, conditions and the provisions of the
Agreement and each of the Loan Documents shall remain unmodified, and the
Agreement and each of the Loan Documents, as amended and supplemented by this
Amendment, are confirmed as being in full force and effect.

 

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted

 

4

--------------------------------------------------------------------------------


 

by you, shall become a binding agreement among you and the undersigned.

 

 

 

Very truly yours,

 

 

 

 

 

The Borrowers:

 

 

 

 

 

COURIER CORPORATION

 

 

COURIER COMPANIES, INC.

 

 

COURIER FOREIGN SALES CORPORATION

 

 

 LIMITED

 

 

COURIER KENDALLVILLE, INC.

 

 

COURIER PROPERTIES, INC.

 

 

NATIONAL PUBLISHING COMPANY

 

 

COURIER NEW MEDIA, INC.

 

 

BOOK-MART PRESS, INC.

 

 

DOVER PUBLICATIONS, INC.

 

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

 

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

 

 

Name:

Lee Cochrane

 

 

 

Title:

Vice President and Treasurer

 

 

 

[Bank and Agent signatures on following page]

 

5

--------------------------------------------------------------------------------


 

The foregoing Amendment is hereby accepted by the undersigned as of March 31,
2005.

 

 

The Banks:

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

 

 

By:

/s/ Mark Young

 

 

 

Name: Mark A.Young

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Mitchell B. Feldman

 

 

 

Name: Mitchell B. Feldman

 

 

Title: S.V.P

 

 

 

 

 

 

 

SOVEREIGN BANK (a federal savings bank)

 

 

 

 

 

 

 

By:

/s/ Michael S. Tager  SVP

 

 

 

Name: Michael S. Tager

 

 

Title: Sr. Vice President

 

 

 

 

 

 

 

The Agent:

 

 

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

By:

/s/ Mark Young

 

 

 

Name: Mark A. Young

 

 

Title: Senior Vice President

 

6

--------------------------------------------------------------------------------


 

The foregoing Amendment is hereby acknowledged by Fleet as of March 31, 2005 to
signify that:  (i) it no longer is a Bank, and no longer has rights or
obligations, under the Agreement, (ii) its Revolving Credit Commitment has been
reduced to zero ($0), (iii) it is owed no amounts under or in respect of the
Agreement, and (iv) it will promptly return to the Agent all promissory notes
issued to it by the Borrowers, in each case marked “Cancelled”.

 

 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elise M. Russo

 

 

 

 

Name:

 

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------